ELECTROLYTE ADDITIVES CONTAINING ONE, TWO, OR MORE TRIPLE-BONDED MOIETIES FOR SILICON ANODE-BASED LI-ION BATTERIES

Primary Examiner: Gary Harris 		Art Unit: 1727       May 11, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/29/2021 & 04/08/2022 were considered by the examiner.

Drawings
4.	The drawings were received on 01/24/2022.  These drawings are acceptable.

Election/Restrictions
5.	Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/19/2022.  Applicant argues that it would not be an undue burden to search both inventions however:

The inventions have acquired a separate status in the art in view of their different classification.
The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Accordingly, the restriction requirement is made FINAL.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 2, 5-6 & 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ABE et al. US 2017/0373348.
 	As to Claim 1, Abe discloses an energy storage device (see abstract and title) comprising: a first electrode (positive) and a second electrode (negative) (see abstract).
Wherein at least one of the first electrode and the second electrode is a Si-based electrode [0100 & 0107].  A separator between the first electrode and the second electrode [0119].  An electrolyte composition; wherein said electrolyte composition comprises at least one electrolyte additive comprising a compound containing one, two, or more triple-bonded moieties (such as 2-propynyl methansulfonate [0048 & 0059]). 
 	As to Claim 2, Abe discloses the energy storage device of claim 1, wherein the second electrode is a Si-dominant electrode [0100]. 
 	As to Claim 5, Abe discloses the energy storage device of claim 1, wherein said compound containing one, two, or more triple-bonded moieties also has one or more of an ether [0043], acetate [0049-0050], oxalate [0048] and/or carbonate group [0024, 0032]; and/or is silicon-containing, nitrogen-containing, sulfur-containing (such as 2-propynyl methansulfonate [0048 & 0059]), phosphorus-containing, boron-containing, and/or lithium-containing. 
 	As to Claim 6, Abe discloses the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of 2-Propynyl methanesulfonate (PMS) (such as 2-propynyl methansulfonate [0048 & 0059]) or derivatives thereof. 
	As to Claim 10, Abe discloses the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of Propargyl methacrylate [0059]; or derivatives thereof. 
 	As to Claim 11, Abe discloses the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of Methyl propargyl carbonate [0059]; or derivatives thereof. 
 	As to Claim 12, Abe discloses the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of 4-((prop-2-yn-1-yloxy)methyl)-1,3-dioxolan-2-one or derivatives thereof [0024]. 
Allowable Subject Matter
7.	Claims 4, 7-9 & 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 4 requires the energy storage device of claim 1, wherein the second electrode comprises a composite material and wherein the composite material comprises: greater than 0% and less than about 95% by weight of silicon particles, and greater than 0% and less than about 90% by weight of one or more types of carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material together such that the silicon particles are distributed throughout the composite material.
 	Claim 7 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of [(1,1-Dimethyl-2-propynyl)oxy]trimethylsilane; tert-Butyldimethyl(2-propynyloxy)silane; trimethyl-[3-[2-(3-trimethylsilyloxyprop-1-ynyl)phenyl]prop-2-ynoxy]silan- e; or trimethyl(phenyl(prop-2-yn-1-yloxy)methyl)silane; or derivatives thereof. 
 	Claim 8 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of 1-prop-2-ynylpyrrolidin-2-one; N-(3-Butynyl)phthalimide; N-Propargylphthalimide; Propargyl 1H-imidazole-1-carboxylate; Dipropargylamine; Tripropargylamine; Propargyl N-phenylcarbamate; Cyclo-(N-(propargyl)glycine)6; cyclo-(N-(propargyl)glycine)8; 2,4,6-tris(propargylamino)-1,3,5-triazine; or Propargyl-DOTA-tris(tBu)ester; or derivatives thereof. 
 	Claim 9 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of Propargyl-PEG1-amine; Methyl propargyl ether; Propargyl ether; Phenyl propargyl ether; 1-adamantyl propargyl ether; 1,3,5-Tris(2-propyn-1-yloxy)benzene; 3-(prop-2-ynoxymethoxy)prop-1-yne; (3-(prop-2-ynyloxy)prop-1-ynyl)benzene; 2-((prop-2-yn-1-yloxy)methyl)furan; or 3-(3-(prop-2-yn-1-yloxy)-2,2-bis((prop-2-yn-1-yloxy)methyl)propoxy)prop-1- -yne; or derivatives thereof. 
 	Claim 13 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of 3-prop-2-ynylsulfanylprop-1-yne; prop-2-yne-1-thiol; Phenyl propargyl sulfide; 3-(prop-2-ynyldithio)prop-1-yne; 2-prop-2-ynylthiophene; 3-(prop-2-ynyldithio)prop-1-yne; propargyl p-toluenesulfonate; 4-methyl-N-prop-2-ynylbenzenesulfonamide; prop-2-ynyl trifluoromethanesulfonate; Propargyl benzenesulfonate; Propargyl p-toluenesulfonate; 3-Butynyl p-toluenesulfonate; 2-(prop-2-yn-1-yloxy)ethyl 4-methylbenzenesulfonate; or 4-Propargyl thiomorpholine-1,1-dioxide; or derivatives thereof. 
 	Claim 14 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of tris[(prop-2-yn-1-yloxy)methyl]phosphane oxide; or oxo-bis(prop-2-ynoxy)phosphanium; or derivatives thereof 
 	Claim 15 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of Tripropargyl boroxine or derivatives thereof. 
 	Claim 16 requires the energy storage device of claim 1, wherein the electrolyte additive comprises one or more of trilithiated but-1-yne; or dilithiated 3-methyl-but-1-yne; or derivatives thereof. 
 	Claim 4 requires greater than 0% and less than about 95% by weight of silicon particles and continuous carbon phases along with the other features noted within the claim.  Claims 7-9 & 13-16 add specificity to the independent claims as they clearly describe the electrolytic additive.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727